t c memo united_states tax_court thomas g brenner petitioner v commissioner of internal revenue respondent docket no filed date thomas g brenner pro_se monica j miller for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined deficiencies in petitioner’s federal_income_tax delinquency additions to tax under sec_6651 and and estimated_tax additions to tax under sec_6654 for as follows additions to tax_year deficiency dollar_figure big_number big_number big_number big_number big_number big_number sec sec sec_6654 a a dollar_figure big_number big_number big_number big_number big_number big_number no no no no no ye sec_1 ye sec_1 dollar_figure big_number big_number big_number big_number big_number big_number sec_6651 provides for an addition_to_tax of percent per month until payment not to exceed percent respondent concedes that petitioner is not liable for the addition_to_tax under sec_6651 for the issues remaining to be decided are whether the notice_of_deficiency is invalid because respondent did not prepare a substitute for return for each of the years at issue and if the notice_of_deficiency is valid then a whether respondent properly reconstructed petitioner’s business income using the bank_deposits method and b whether petitioner is liable for the additions to tax under sec_6651 and sec_6654 1section references are to the internal_revenue_code in effect for the years at issue and rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar findings of fact2 petitioner resided in ormond beach florida at the time the petition in this case was filed during petitioner was in the insurance_business he received the following income from commissions interest dividends and capital_gain year commissions interest dividends capital_gain dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure -- -- -- -- dollar_figure -- -- -- dollar_figure big_number big_number big_number petitioner filed federal_income_tax returns for all years before he did not file returns for petitioner did not make estimated_tax payments for and no tax was withheld with respect to any income petitioner earned during those years in date the internal_revenue_service began examining petitioner’s records in order to determine petitioner’s income_tax liabilities for the years at issue petitioner refused to meet with the examination officer in addition he refused to 2petitioner refused to execute a stipulation of facts in his answering brief petitioner did not object to any of respondent’s requested findings_of_fact and did not offer any of his own the record amply supports respondent’s requested findings consequently respondent’s requested findings_of_fact are incorporated herein provide the examination officer with books records or any other information and he attempted to prevent the examination officer from obtaining information from third parties during the examination petitioner asserted his fifth_amendment privilege_against self-incrimination the examination officer reconstructed petitioner’s insurance_business income using the bank_deposits method the examination officer allowed petitioner a deduction for estimated insurance_business expenses equal to dollar_figure percent of his commissions based on the statistics of labor bulletin sole_proprietorship returns table --nonfarm sole proprietorships income statements by selected groups insurance agents and brokers statistics for insurance agents on the basis of the examination officer’s reconstruction of petitioner’s income respondent determined deficiencies in petitioner’s federal_income_tax for and issued a notice_of_deficiency for those years dated date on date petitioner timely filed a petition in this court requesting that we dismiss the nod notice_of_deficiency for lack of jurisdiction on the alleged ground it lacks any ligament or tendon of fact is clearly arbitrary and capricious and no real determination of deficiency has been made by any authorized irs employee on date petitioner filed an amended petition claiming that respondent’s determination that he had taxable_income in the amounts stated in the notice_of_deficiency was in error in the amended petition petitioner asserted that the notice_of_deficiency was invalid because the internal_revenue_service failed to execute an involuntary return as required by the ir code on date the court sent the parties a notice setting the case for trial at the trial session of the court in jacksonville florida beginning on date accompanying that notice was the court’s standing pre-trial order which states in pertinent part as follows policies you are expected to begin discussions as soon as practicable for purposes of settlement and or preparation of a stipulation of facts valuation cases and reasonable_compensation cases are generally susceptible of settlement and the court expects the parties to negotiate in good_faith with this objective in mind all minor issues should be settled so that the court can focus on the issue s needing a court decision if difficulties are encountered in communicating with another party or in complying with this order you should promptly advise the court in writing with copy to each other party or in a conference call among the parties and the trial judge if any unexcused failure to comply with this order adversely affects the timing or conduct of the trial the court may impose appropriate sanctions including dismissal to prevent prejudice to the other party or imposition on the court such failure may also be considered in relation to disciplinary proceedings involving counsel see rule a requirements to effectuate the foregoing policies and an orderly and efficient disposition of all cases on the trial calendar it is hereby ordered that all facts shall be stipulated to the maximum extent possible all documentary and written evidence shall be marked and stipulated in accordance with rule b unless the evidence is to be used to impeach the credibility of a witness objections may be preserved in the stipulation if a complete stipulation of facts is not ready for submission at trial and if the court determines that this is the result of either party’s failure to cooperate fully in the preparation thereof the court may order sanctions against the uncooperative party any documents or materials which a party expects to utilize in the event of trial except for impeachment but which are not stipulated shall be identified in writing and exchanged by the parties at least days before the first day of the trial session the court may refuse to receive in evidence any document or material not so stipulated or exchanged unless otherwise agreed by the parties or allowed by the court for good cause shown petitioner served on respondent a document entitled interrogatories requests for admission and production of documents on date respondent filed a motion for protective_order on date we issued an order granting respondent’s motion in which we stated the attachment to respondent’s motion which includes a copy of a document that petitioner served on respondent entitled interrogatories requests for admission and production of documents contains contentions and or statements by petitioner that the court finds to be groundless and or frivolous the court reminds petitioner that sec_6673 of the internal_revenue_code states in pertinent part whenever it appears to the tax_court that -- a proceedings before it have been instituted or maintained by the taxpayer primarily for delay or b the taxpayer’s position in such proceeding is frivolous or groundless the tax_court in its decision may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure in the event that petitioner continues to advance frivolous and or groundless contentions and arguments the court will be inclined to impose a penalty not in excess of dollar_figure on petitioner under sec_6673 in an order dated date the court granted a similar motion by respondent for a protective_order in that order petitioner was again cautioned that the court would be inclined to impose a penalty under sec_6673 if he continued to advance frivolous and or groundless arguments in date respondent served petitioner with interrogatories and requests for the production of documents and admissions petitioner’s answers to respondent’s requests for production of documents interrogatories and admissions indicated that he was asserting his fifth_amendment privilege_against self-incrimination respondent filed motions to compel production of documents to compel responses to interrogatories and to review sufficiency of petitioner’s response to request for admissions a hearing on respondent’s motions was held on date in jacksonville florida at the hearing counsel for respondent after answering certain questions asked by the court orally moved to be allowed to withdraw respondent’s motions and that the case be continued the court granted respondent’s motion on date the court sent the parties a notice setting this case for trial at the trial session of the court in jacksonville florida beginning on date accompanying that notice was the court’s standing pre-trial order on date petitioner filed a motion for summary_judgment in which he asserted that he was entitled to judgment as a matter of law because respondent failed to prepare substitutes for returns in respondent’s response to petitioner’s motion for summary_judgment respondent citing 919_f2d_830 2d cir 847_f2d_1379 9th cir and 65_tc_542 asserted that sec_6211 does not require the commissioner to prepare a substitute for return before determining a deficiency and issuing a notice petitioner’s motion for summary_judgment was denied the trial in this case was held in jacksonville florida on date petitioner took the stand but refused to testify as to any facts relevant to his federal_income_tax liabilities petitioner stated that he feared that any statements he might make could be used by the government in a subsequent criminal trial petitioner refused to answer the sole question asked on cross-examination asserting his fifth_amendment privilege_against self-incrimination respondent called several witnesses who established that during the years at issue petitioner received substantial commissions from various insurance_companies respondent introduced bank records to establish the total_amounts that petitioner had deposited in his bank accounts respondent called revenue_agent glenn dugger who was not involved in the original examination of petitioner’s income to testify how petitioner’s income was reconstructed using the bank_deposits method revenue_agent dugger had reviewed the original bank_deposits analysis and concluded that giving petitioner the benefit of the doubt more of the deposits should have been treated as nonincome transfers between accounts he deducted those deposits from the total deposit amount revenue_agent dugger calculated petitioner’s insurance_business expenses at dollar_figure percent of his commissions on the basis of the department of labor statistics for insurance agents revenue_agent dugger calculated petitioner’s insurance commissions and expenses for the years at issue to be as follows 3the examination officer who originally conducted the bank_deposits analysis had retired on disability following a stroke and was unavailable to testify at the trial in this case year commissions expenses dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number petitioner did not challenge revenue_agent dugger’s reconstruction of his income a validity of notice_of_deficiency opinion petitioner’s primary contention is that the notice_of_deficiency is invalid because respondent did not prepare a substitute for return for each of the years at issue we disagree if the secretary determines a deficiency in income_tax he is authorized to send to the taxpayer a notice_of_deficiency by certified or registered mail before assessing the deficiency sec_6212 sec_6201 under sec_6211 the term deficiency is generally defined as the amount of tax imposed less the amount shown as the tax by the taxpayer upon his return see 423_us_161 where a taxpayer fails to file a return sec_6020 allows the secretary or the district_director or other authorized internal revenue_officer or employee sec_301_6020-1 proced admin regs to prepare a substitute for return from his own knowledge and from such information as he can obtain through testimony or otherwise this section however is permissive not mandatory 983_f2d_25 5th cir roat v commissioner supra pincite thus although sec_6020 allows the commissioner to prepare a substitute for return for a nonfiling taxpayer it is firmly established that sec_6211 does not require the commissioner to prepare a substitute for return before determining a deficiency and issuing a notice 961_f2d_1 1st cir schiff v united_states supra pincite see also roat v commissioner supra pincite2 even when a substitute for return is prepared for a taxpayer the commissioner need not use that return in determining the taxpayer’s deficiency under sec_6211 as sec_6211 makes plain only if a return was made by the taxpayer does the tax shown on a return figure in the commissioner’s determination_of_a_deficiency when a taxpayer fails to file a return as petitioner here it is as if he filed a return showing a zero amount for purposes of assessing a deficiency schiff v united_states supra pincite in such a case the deficiency is the amount of tax due laing v united_states supra petitioner argues that sec_301_6211-1 proced admin regs is invalid because it is inconsistent with sec_6211 we previously have held to the contrary ie the regulation is not an unreasonable interpretation of sec_6211 118_tc_155 n in so holding we noted that the supreme court cited the regulation in laing v united_states supra pincite stating where there has been no tax_return filed the deficiency is the amount of tax due petitioner having failed to file federal_income_tax returns for was sent a notice_of_deficiency by certified or registered mail signed by the district_director the notice unquestionably meets the minimum requirements respondent properly determined the deficiency within the meaning of sec_6212 we hold that the notice_of_deficiency is valid we see no need to catalog petitioner’s remaining arguments covering topics ranging from communism to separation of church and state and painstakingly address them as the court_of_appeals for the fifth circuit has remarked we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir b deficiencies and additions to tax deficiencies reconstruction_of_income taxpayers bear the responsibility to maintain books_and_records that are sufficient to establish their income sec_6001 96_tc_858 affd 959_f2d_16 2d cir sec_1_446-1 income_tax regs when a taxpayer fails to keep adequate books_and_records the commissioner is authorized to determine the existence and amount of the taxpayer’s income by any method that clearly reflects income sec_446 695_f2d_145 5th cir 394_f2d_366 5th cir affg tcmemo_1966_81 see also 348_us_121 respondent employed the bank_deposits method of reconstructing petitioner’s income for the years at issue as a means of calculating his tax_liability a bank deposit is prima facie evidence of income and the use of the bank_deposits method for computing unreported income has long been sanctioned by the courts 102_tc_632 see also dileo v commissioner supra pincite 87_tc_74 64_tc_651 affd 566_f2d_2 6th cir the bank_deposits method of reconstruction assumes that all of the money deposited into a taxpayer’s account is taxable_income unless the taxpayer can show that the deposits are not taxable dileo v commissioner supra pincite see also 335_f2d_671 5th cir the commissioner need not show a likely source of the income when using the bank_deposits method but the commissioner must take into account any nontaxable items or deductible expenses of which the commissioner has knowledge price v united_states supra pincite tokarski v commissioner supra pincite if the taxpayer contends that the commissioner’s use of the bank_deposits method is unfair or inaccurate the burden is on the taxpayer to show the unfairness or inaccuracy price v united_states supra pincite see also rule a 290_us_111 given that petitioner failed to file federal_income_tax returns for the subject years and that he refused to cooperate with the examination officer in the audit of his federal_income_tax liability for those years we consider it proper for respondent to reconstruct petitioner’s income for the subject years using the bank_deposits method revenue_agent dugger adequately explained how petitioner’s income was computed petitioner had an opportunity to show error in respondent’s computations eg that some or all of the deposits represented sec_7491 which is effective for court proceedings arising in connection with examinations commencing after date shifts the burden_of_proof to the commissioner in certain circumstances and places on the commissioner the burden of production with respect to penalties and additions to tax sec_7491 is inapplicable in this case because the examination of petitioner’s tax years commenced in date nontaxable income and or he was entitled to additional deductions but he failed to take advantage of that opportunity petitioner did not present at trial even a scintilla of evidence to prove error in respondent’s computations petitioner chose instead to assert the fifth_amendment privilege_against self-incrimination assuming this was a valid assertion of the privilege it is not a substitute for evidence and is not intended to be a sword whereby a claimant asserting the privilege would be freed from adducing proof in support of a burden which would otherwise have been his 460_us_752 841_f2d_643 5th cir affg tcmemo_1987_197 92_tc_661 in a civil tax case the taxpayer cannot avoid the burden_of_proof by asserting the fifth_amendment privilege united_states v rylander supra pincite see 712_f2d_195 5th cir affg tcmemo_1983_12 89_tc_501 affd 884_f2d_258 6th cir wheelis v commissioner tcmemo_2002_102 affd 63_fedappx_375 9th cir in view of all the evidence we hold that resort to the bank_deposits method was necessary to determine petitioner’s income for the taxable years involved and that respondent properly applied this method in determining that income therefore we sustain revenue_agent dugger’s computation of petitioner’s unreported income additions to tax a sec_6651 sec_6651 imposes an addition_to_tax for failing to file timely a required federal_income_tax return unless it is shown that the failure was due to reasonable_cause and not willful neglect petitioner was required to file federal_income_tax returns for each of the subject years sec_6012 sec_6072 petitioner never asserted or presented any evidence indicating that he filed one or more of the required returns nor did he establish reasonable_cause for his failure to do so consequently we hold that petitioner is liable for the addition_to_tax under sec_6651 see 469_us_241 105_tc_324 b sec_6654 sec_6654 imposes an addition_to_tax on an underpayment of estimated_tax this addition_to_tax is mandatory unless the taxpayer establishes that one of the exceptions listed in sec_6654 applies 91_tc_874 given that the record does not establish that any of the referenced exceptions applies we conclude that petitioner has failed to meet his burden_of_proof and sustain respondent’s determination as to this issue for the foregoing reasons we hold that petitioner is liable for deficiencies in federal income taxes as well as additions to tax under sec_6651 and sec_6654 for c penalty under sec_6673 the court may impose on a taxpayer a penalty of up to dollar_figure if the taxpayer instituted or maintained proceedings primarily for delay if the taxpayer’s position is frivolous or groundless or if the taxpayer unreasonably failed to pursue administrative remedies sec_6673 a taxpayer’s position is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir booker v commissioner tcmemo_1996_261 see also 820_f2d_1464 9th cir trial court’s finding that taxpayer should have known that claim was frivolous allows for sec_6673 penalty a taxpayer’s failure to provide the commissioner with information requested and his failure to offer evidence at trial pertaining to the substantive issues raised in the notice_of_deficiency are evidence that a suit in this court was instituted primarily for delay 95_tc_624 affd without published opinion 956_f2d_1168 9th cir a review of the record in this case convinces us that petitioner’s position in this proceeding is both frivolous and groundless and that petitioner maintained and prolonged these proceedings primarily for delay in so ruling we take into account all aspects of petitioner’s conduct in this case petitioner’s initial petition lacks any explanation of the basis of his disagreement with respondent and fails to comply with rule a which states that the purpose of the pleadings is to give the parties and the court fair notice of the matters in controversy and the basis for their respective positions petitioner’s amended petition avers no particular facts with respect to respondent’s determination but for the most part asserts that the notice_of_deficiency was invalid because respondent failed to execute substitutes for returns petitioner appeared to be intelligent and knew or should have known that his arguments were contrary to well-established law and thus were frivolous moreover the court repeatedly informed petitioner that his claims were frivolous and warned him of possible sanctions rather than heed the warning of the court petitioner elected to continue to proceed with time-worn tax_protester rhetoric he filed his motion for summary_judgment claiming that respondent’s failure_to_file substitutes for returns invalidated the notice_of_deficiency and consequently he was entitled to judgment as a matter of law in respondent’s response to petitioner’s motion for summary_judgment respondent cited 919_f2d_830 2d cir roat v commissioner f 2d pincite and 65_tc_542 we denied petitioner’s motion for summary_judgment thus petitioner had knowledge of well-established authority that sec_6211 does not require the commissioner to prepare a substitute for return before determining a deficiency and issuing a notice petitioner however persisted in his frivolous and groundless arguments through trial and his answering brief which consists mainly of hackneyed tax_protester rhetoric and rambling legalistic gibberish petitioner unreasonably prolonged the proceedings by serving on respondent and filing with the court repetitious groundless and frivolous documents petitioner was not interested in disputing the merits of the deficiencies or the additions to tax sua sponte the court holds that petitioner must pay a penalty under sec_6673 for instituting these proceedings primarily for delay and for taking groundless positions see 115_tc_576 jensen v commissioner tcmemo_2004_120 frey v commissioner tcmemo_2004_87 frank v commissioner tcmemo_2003_88 robinson v commissioner tcmemo_2003_77 petitioner’s fifth_amendment privilege does not prevent us from imposing the penalty see eg 120_tc_163 rodriguez v commissioner tcmemo_2003_105 edwards v commissioner tcmemo_2002_169 wheelis v commissioner tcmemo_2002_102 we do not impose sanctions on petitioner for refusing to testify but rather for instituting and maintaining these proceedings primarily for delay and persisting in advancing arguments that are frivolous the court’s time and resources have been wasted petitioner was specifically warned by the court of the likelihood of a penalty under sec_6673 if he persisted in his frivolous arguments and he has persisted petitioner could have avoided the penalty we now award to the united_states and other people should avoid it by even the most minimal concern for settled rules serious sanctions are necessary to deter petitioner and others similarly situated the penalty must be substantial for it to have a deterrent effect see 119_tc_285 citing coleman v commissioner supra pincite consequently a penalty under sec_6673 will be awarded to the united_states in the amount of dollar_figure the amounts of the deficiencies resulting from the corrected amounts of petitioner’s business income as conceded by respondent using revenue_agent dugger’s computations will be calculated pursuant to a rule computation accordingly decision will be entered under rule
